REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed February 28, 2022.
 
 Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Response to Amendments
2.         Examiner acknowledges the properly filed claim amendments filed February 28, 2022: (i) amending claims 16 and 24, (ii) canceling claims 46, 48, 49, 51 and 53, and (iii) adding new claims 63-64.

Allowable Claims
3.         Claims 16-32 and 63-64 are allowed over the prior art of record.
 
Reasons for Allowance
4.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Toth (US PGPUB 2017/0065751) and Begin (WO 2014/151930).
Toth and Begin, while teaching a similar apparatus for applying negative pressure to a wound, comprising a negative pressure source configured to provide negative pressure, via a fluid flow path, to a fail to disclose or reasonably suggest alone or in combination, a controller programmed to: detect presence of blood in the fluid flow path based on the viscosity of the fluid, the pressure monitored by the one or more pressure sensors, and an activity level of the negative pressure source, and provide an indication that blood is present in the fluid flow path, wherein the indication comprises decreasing a target negative pressure provided by the negative pressure source or deactivating the negative pressure source.
This limitation not disclosed or rendered obvious by Toth or Begin imparts a novel and non-obvious function of the claimed apparatus, namely by providing the apparatus with the claimed programmed controller, the negative pressure wound therapy system can determine, based on a viscosity estimation process, the viscosity of a substance in the fluid flow path determined by pressure sensor readings - the composition or properties of the substance - and enable one or more appropriate actions to be taken in view of the composition or properties of the substance, as suggested by applicant in paragraphs [0179-0183] of the specification, as originally filed; further, such a programmed controller allows for the negative pressure wound therapy system to detect a bleed out, which is safety critical to prevent harm to a patient, and may be used to prevent exsanguination in worst cases, as suggested by applicant in paragraph [0067] of the specification, as originally filed.  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781